EXHIBIT 10.1 ADDENDUM TO EMPLOYMENT AGREEMENT BETWEEN WILLIAM GREENE AND SURGE GLOBAL ENERGY, INC. THIS AGREEMENT ("Agreement") is made as of December 31, 2007 by and between SURGE GLOBAL ENERGY, INC. a Delaware corporation ("Company"), and WILLIAM GREENE, an individual who resides in California ("Executive"), under the following circumstances: A. The Company entered into an employment contract with the Executive as of December 14, 2006 and for the employment period June 30, 2006 through December 31, 2007. 3.
